DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on August 30, 2021 is acknowledged. Applicant’s election of Species A encompasses claims 1-10, 15-16, and 21-22. 
Claims 11-14 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 30, 2021.
As a reminder, in accordance with MPEP § 714(II)(C)(A), for any amendment being filed in response to a restriction requirement and any subsequent amendment, any claims which are non- elected must have the status identifier (withdrawn). Any non-elected claims which are being amended must have either the status identifier (withdrawn) or (withdrawn – currently amended) and the text of the non-elected claims must be presented with markings to indicate the changes. Any non-elected claims that are being canceled must have the status identifier (canceled).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 10, 16, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-5 recite the limitation “the received analyte level.” It is unclear if this limitation is the same as “the analyte level” recited in claim 1 or if it is referring to a different analyte level that is received by the display device. If the limitations are the same as “the analyte level” recited in claim 1, then “the analyte level” should be used throughout the claims for consistency. The limitations will be interpreted as the same limitations recited in claim 1. Claim 6 is rejected by virtue of its dependency on claim 5.
Claim 6 recites the limitation "the negative analyte level rate of change threshold" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 recites “a negative analyte level rate of change threshold” in line 2, but claim 6 is not dependent on claim 4. For examination purposes, claim 5 will be interpreted as depending from claim 4 instead. 
Claims 10, 16, and 22 recite “the first lower analyte level” and “the second lower analyte level”. There is insufficient antecedent basis for these limitations in the claims. It seems that these limitations are referring to the first lower analyte level threshold and the second lower analyte level threshold recited in the independent claims 1, 15, and 21, and will be examined according to this interpretation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,022,072, cited by Applicant in the IDS dated 01/29/2020, hereinafter Fox, in view of US 2015/0141770, hereinafter Rastogi. 
Regarding claim 1, Fox teaches an analyte monitoring system (characteristic monitoring system 200, Fig. 2) comprising: an analyte sensor (sensor set 102) configured to convey measurement information (“a sensor set 102 that produces a signal that corresponds to a measured characteristic of the user, such as a blood glucose level,” col. 6, lines 48-50); 
a transceiver (transmitter 202 can include a receiver, col. 7, line 58) configured to receive and convey the measurement information conveyed by the analyte sensor (Fig. 2, col. 7, lines 27-31); and 
a display device (monitor device 104) 
receive the measurement information conveyed by the transceiver (col. 7, lines 27-31, 
display the analyte level (“characteristic monitor device 104…displays and logs the received glucose readings,” col. 8, lines 39-41),
determine whether the analyte level is lower than a first lower analyte level threshold (“if the monitored characteristic value 400 should exceed the defined range and cross either threshold [404 or 406], an alarm is initiated,” col. 15, lines 59-61),
determine whether the analyte level is lower than a second lower analyte level threshold (412; “an alarm is initiated if the narrower range [408] is exceeded by the monitor characteristic value 400,” col. 16, lines 6-8; threshold 406 is lower than threshold 412, Fig. 4), 
determine whether the analyte level is changing faster than an analyte level rate of change threshold by comparing the analyte level rate of change to the analyte level rate of change threshold (“determine if the slope is steeper than a selected threshold rate…if the slope equals or exceeds the threshold rate…the monitor alerts the patient accordingly,” col. 10, lines 42-47);
display a low analyte level alert if the analyte level is lower than the first lower analyte threshold (col. 15, lines 57-66; alarm indicators can include sound, light, or displays, col. 15, lines 46-49), and 
display a rate of change alert if the analyte level exceeds a threshold (“qualifying range”) and is changing faster than the analyte level rate of change threshold (col. 10, lines 42-47).  
Fox teaches all limitations of claim 1, except that the transceiver calculates and conveys an analyte level and analyte level rate of change to the display device and that the rate of change alert is 
Regarding the rate of change alert, Fox teaches an embodiment there are two ranges of thresholds (Fig. 4) in a multiple alarm system and having an alarm indicative of a downwards trend when the threshold 412 is crossed to indicate impending hypoglycemia (col. 16, lines 23-26) and another embodiment where a rate of change alert is displayed if the analyte level is within a qualifying range and the analyte level is changing faster than the analyte level rate of change threshold (col. 10, lines 48-65; col. 11, lines 1-12). Fox also suggests that “various alarms and/or monitoring aspects discussed above may be combined or utilized with other alarms and/or monitoring aspects,” (col. 19, lines 58-60).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the impending hypoglycemia alert taught by Fox such that a rate of change threshold must also be met to trigger the alert. One would be motivated to do so because Fox suggests the combination of different alarm systems (col. 19, lines 58-60; “other alarms…can be triggered when the reading is too high or too low…multiple qualifying ranges and threshold rates can be applied to evaluate the glucose dynamics and determine triggering a glucose crash warning,” col. 10, lines 58-65). Furthermore, Fox elaborates that a downwards trend below the threshold 412 indicates a worsening condition (col. 16, lines 30-31), so one would recognize that having a rate of change condition triggered between thresholds 412 and 406 would be useful to determine the presence or severity of impending hypoglycemia. Thus, having an alarm indicating that the analyte level is below the threshold 412 in addition to the analyte level rate of change exceeding a threshold is within the scope of Fox’s teachings.
Regarding the transceiver calculating and conveying an analyte level and analyte level rate of change, Fox instead teaches that the monitor device calculates the analyte level and analyte level rate of change from the signal sent by the transceiver (“characteristic monitor device 104 utilizes the received signal to determine the characteristic reading of value (e.g., a blood glucose level),” col. 7, lines 49-51). 
(Fig. 1) includes a transceiver (101) configured to calculate an analyte level using at least the measurement information, calculate an analyte level rate of change using at least the analyte level, and convey the analyte level and the analyte level rate of change to the display device (“the transceiver 101 may…calculate analyte concentrations from data received from the sensor 100, and/or transmit the calculated analyte concentrations to a display device…calculate an analyte concentration and an analyte concentration trend,” paragraph 48); and a display device (102) configured to receive the analyte level and the analyte level rate of change conveyed by the transceiver (“information from the transceiver 101 (e.g., calculate analyte concentrations, calculated analyte trends…) may be transmitted to a display device…for display…provide alarms, alerts, and/or notifications,” paragraph 48). Furthermore, Rastogi teaches that this arrangement can be used alternatively to an arrangement where a transceiver conveys sensor data to a display device for calculation (paragraph 38).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmitter 202 of Fox such that it is configured to calculate and transmit analyte level and analyte level rate of change data to a display device, as taught by Rastogi. This modification could be carried out by including the various processing components taught by Rastogi (Fig. 2) in the transmitter 202. One would be motivated to do so because Rastogi teaches that such an arrangement can be used alternatively (paragraph 38) to an arrangement where a transceiver conveys sensor data to a display device for calculation, as is done in Fox’s system. Both arrangements were known within the art, and thus, the use of one sensing/transmitting arrangement could have been substituted for another, and the result would have been predictable, as indicated by Rastogi.
Regarding claim 2, Fox teaches comparing the analyte level rate of change to the analyte level rate of change threshold comprises comparing an absolute value of the analyte level rate of change to (“the monitor determines that a glucose crash is likely if…|dG/dT| exceeds a threshold rate,” col. 10, lines 66-67; col. 11, lines 1-6).
Regarding claim 3, Fox teaches the display device is further configured to (viii) determine whether the analyte level is higher than a first upper analyte level threshold (404), (ix) determine whether the analyte level is higher than a second upper analyte level threshold (410), (x) display a high analyte level alert if the analyte level is higher than the first upper analyte threshold (“if the monitored characteristic value 400 should exceed the defined [wide alarm] range…an alarm is initiated,” paragraph 89), and (xi) display the rate of change alert if the analyte level exceeds a threshold and is changing faster than the analyte level rate of change threshold (“if the most recent (filtered) value exceeds a threshold value (e.g., but not limited to, 180 mg/dL), the monitor calculates the slope…If the slope is greater than a threshold rate (e.g., but not limited to, 3% per minute), a hyperglycemic incident is likely and the monitor alerts the patient,” col. 13, lines 17-23).
Fox does not explicitly teach that the rate of change alert is displayed if the analyte level is higher than the second upper analyte level threshold in addition to the analyte level changing faster than the analyte level rate of change threshold. While Fox teaches that the rate of change alert is triggered if the analyte level exceeds a threshold, that threshold is not necessarily the same as the second upper analyte level threshold.
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the impending hyperglycemia alert taught by Fox such that the threshold is the second upper analyte threshold 410. One would be motivated to do so because Fox suggests the combination of threshold ranges and different alarm systems (col. 19, lines 58-60; “other alarms…can be 
Regarding claim 4, Fox teaches the analyte level rate of change threshold is a negative analyte level rate of change threshold, and the display device is further configured to determine that the analyte level is changing faster than the analyte level rate of change threshold if the analyte level rate of change is less than the negative analyte level rate of change threshold (one would recognize that when the analyte level rate of change is negative and its absolute value exceeds a threshold, then the analyte level rate of change is less than a negative analyte level rate of change threshold, col. 10, lines 66-67; col. 11, lines 1-6).
Regarding claim 5, Fox teaches the display device is further configured to (viii) determine whether the analyte level is higher than a first upper analyte level threshold (404), (ix) determine whether the analyte level is higher than a second upper analyte level threshold (410), (x) determine whether the analyte level rate of change is greater than a positive analyte level rate of change threshold (“the monitor calculates the slope of a line fit to a recent series of recorded values…if the slope is greater than a threshold rate…a hyperglycemic incident is likely,” col. 13, lines 18-23), (xi) display a high analyte level alert if the analyte level is higher than the first upper analyte threshold (“if the monitored characteristic value 400 should exceed the defined [wide alarm] range…an alarm is initiated,” paragraph 89), and (xii) display the rate of change alert if the analyte level is higher than a threshold and the analyte level is changing faster than the analyte level rate of change threshold (“if the most recent (filtered) value exceeds a threshold value (e.g., but not limited to, 180 mg/dL), the monitor calculates the slope…If the slope is greater than a threshold rate (e.g., but not limited to, 3% per minute), a hyperglycemic incident is likely and the monitor alerts the patient,” col. 13, lines 17-23).  
Fox does not explicitly teach that the rate of change alert is displayed if the analyte level is higher than the second upper analyte level threshold in addition to the analyte level changing faster than the analyte level rate of change threshold. While Fox teaches that the rate of change alert is triggered if the analyte level exceeds a threshold, that threshold is not necessarily the same as the second upper analyte level threshold.
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the impending hyperglycemia alert taught by Fox such that the threshold is the second upper analyte threshold 410. One would be motivated to do so because Fox suggests the combination of threshold ranges and different alarm systems (col. 19, lines 58-60; “other alarms…can be triggered when the reading is too high or too low…multiple qualifying ranges and threshold rates can be applied to evaluate the glucose dynamics and determine triggering a glucose crash warning,” col. 10, lines 58-65). Furthermore, Fox indicates that the trend across the “narrow” range (thresholds 412 and 410) can indicate a worsening condition (col. 16, lines 30-31), so one would recognize that having a rate of change condition triggered between thresholds 412 and 406 would be useful to determine an impending hyperglycemic incident, and the results of such a modification would be predictable.
Regarding claim 6, Fox teaches the display device is further configured to display a threshold setting screen that allows a user to set one or more of the first lower analyte level threshold, the second lower analyte level threshold, the first upper analyte level threshold, the second upper analyte level threshold, the negative analyte level rate of change threshold, and the positive analyte level rate of change threshold (“the monitor can include a feature to adjust the qualifying glucose level range, the maximum rate of glucose change,” col. 11, lines 17-19; “allow the user to customize the controlling values for anticipating hyperglycemic (or hypoglycemic) incidents. For example, some embodiments can allow the user to set the glucose threshold level and/or the threshold rate,” col. 13, lines 43-47; “multiple alarms that can be independently set by the user,” col. 15, lines 13-18)
Regarding claims 7 and 8, Fox teaches the display device is further configured to display a threshold setting screen that allows a user to set the first lower analyte level threshold, the second lower analyte level threshold, and the analyte level rate of change threshold (“the monitor can include a feature to adjust the qualifying glucose level range, the maximum rate of glucose change,” col. 11, lines 17-19; “multiple alarms that can be independently set by the user,” col. 15, lines 13-18)
Regarding claim 9, Rastogi teaches the transceiver is further configured to calculate the analyte level rate of change using at least the calculated analyte level and one or more past analyte levels (“the transceiver 101 may…calculate an analyte concentration and an analyte concentration trend,” paragraph 48; a trend would inherently require knowledge of past analyte levels). Furthermore, Fox already teaches that calculation of the slope can be done with the current analyte level and recent analyte level values (“if the most recent (filtered) is in the “qualifying range,” the monitor can calculate the slope of a line fit to the most recent values,” col. 10, lines 39-41). 
Regarding claim 10, Fox teaches the first lower analyte level is lower than the second lower analyte level (Fig. 4; 406 is lower than 412).  
Regarding claims 15 and 16, Fox teaches a display device (monitor 104, Fig. 1) comprising: a transceiver interface device (sensor input 106) configured to receive an analyte measurement signal from a transceiver (transmitter 202 can include a receiver, col. 7, line 58); a user interface (display 114, keypad 112); and a computer including a non-transitory memory (memory 110) and a processor (processor 108), wherein the computer is configured to:
cause the user interface to display the analyte level (“characteristic monitor device 104…displays and logs the received glucose readings,” col. 8, lines 39-41)
determine whether the analyte level is lower than a first lower analyte level threshold (“if the monitored characteristic value 400 should exceed the defined range and cross either threshold [404 or 406], an alarm is initiated,” col. 15, lines 59-61),
determine whether the analyte level is lower than a second lower analyte level threshold (412) wherein the first lower analyte level threshold (406) is lower than the second lower analyte level threshold (“an alarm is initiated if the narrower range [408] is exceeded by the monitor characteristic value 400,” col. 16, lines 6-8; threshold 406 is lower than threshold 412, Fig. 4),
determine whether the analyte level is changing faster than an analyte level rate of change threshold by comparing the analyte level rate of change to the analyte level rate of change threshold (“determine if the slope is steeper than a selected threshold rate…if the slope equals or exceeds the threshold rate…the monitor alerts the patient accordingly,” col. 10, lines 42-47),
cause the user interface to display a low analyte level alert if the analyte level is lower than the first lower analyte threshold (col. 15, lines 57-66; alarm indicators can include sound, light, or displays, col. 15, lines 46-49), and 
cause the user interface to display a rate of change alert is displayed if the analyte level exceeds a threshold (“qualifying range”) and is changing faster than the analyte level rate of change threshold (col. 10, lines 42-47).
Fox teaches all limitations of claim 15, except that the transceiver interface device receives an analyte level and analyte level rate of change from a transceiver and that the rate of change alert is displayed if the analyte level is lower than the second lower analyte level threshold in addition to the analyte level changing faster than the analyte level rate of change threshold. 

It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the impending hypoglycemia alert taught by Fox such that a rate of change threshold must also be met to trigger the alert. One would be motivated to do so because Fox suggests the combination of different alarm systems (col. 19, lines 58-60; “other alarms…can be triggered when the reading is too high or too low…multiple qualifying ranges and threshold rates can be applied to evaluate the glucose dynamics and determine triggering a glucose crash warning,” col. 10, lines 58-65). Furthermore, Fox elaborates that a downwards trend below the threshold 412 indicates a worsening condition (col. 16, lines 30-31), so one would recognize that having a rate of change condition triggered between thresholds 412 and 406 would be useful to determine the presence or severity of a worsening condition. Thus, having an alarm indicating that the analyte level is below the threshold 412 in addition to the analyte level rate of change exceeding a threshold is within the scope of Fox’s teachings.
Regarding receiving an analyte level and analyte level rate of change from the transceiver, Fox teaches that the monitor device calculates the analyte level and analyte level rate of change from the signal sent by the transceiver (“characteristic monitor device 104 utilizes the received signal to determine the characteristic reading of value (e.g., a blood glucose level),” col. 7, lines 49-51) rather than the transceiver calculating such values and sending the calculated values to the monitor device. 
(Fig. 1) includes a transceiver (101) configured to calculate an analyte level using at least the measurement information, calculate an analyte level rate of change using at least the analyte level, and convey the analyte level and the analyte level rate of change to the display device (“the transceiver 101 may…calculate analyte concentrations from data received from the sensor 100, and/or transmit the calculated analyte concentrations to a display device…calculate an analyte concentration and an analyte concentration trend,” paragraph 48); and a display device (102) configured to receive the analyte level and the analyte level rate of change conveyed by the transceiver (“information from the transceiver 101 (e.g., calculate analyte concentrations, calculated analyte trends…) may be transmitted to a display device…for display…provide alarms, alerts, and/or notifications,” paragraph 48). Furthermore, Rastogi teaches that this arrangement can be used alternatively to an arrangement where a transceiver conveys sensor data to a display device for calculation (paragraph 38).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmitter 202 of Fox such that it is configured to calculate and transmit analyte level and analyte level rate of change data to a display device, as taught by Rastogi. This modification could be carried out by including the various processing components taught by Rastogi (Fig. 2) in the transmitter 202 of Fox. One would be motivated to do so because Rastogi teaches that such an arrangement can be used alternatively (paragraph 38) to an arrangement where a transceiver conveys sensor data to a display device for calculation, as is done in Fox’s system. Both arrangements were known within the art, and thus, the use of one sensing/transmitting arrangement could have been substituted for another, and the results of such a substitution would have been predictable, as indicated by Rastogi.

s 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fox. Fox teaches a method comprising: 
receiving measurement information conveyed by an analyte sensor (“a sensor set 102 that produces a signal that corresponds to a measured characteristic of the user, such as a blood glucose level,” col. 6, lines 48-50);
calculating an analyte level using at least the measurement information (“characteristic monitor device 104 utilizes the received signal to determine the characteristic reading of value (e.g., a blood glucose level),” col. 7, lines 49-51); 
calculating an analyte level rate of change using at least the analyte level (“the monitor can calculate the slope of the line fit to the most recent values,” col. 10, lines 40-41); 
displaying the analyte level (“characteristic monitor device 104…displays and logs the received glucose readings,” col. 8, lines 39-41);
determining whether the analyte level is lower than a first lower analyte level threshold (“if the monitored characteristic value 400 should exceed the defined range and cross either threshold [404 or 406], an alarm is initiated,” col. 15, lines 59-61); 
determining whether the analyte level is lower than a second lower analyte level threshold (412) wherein the first lower analyte level threshold (406) is lower than the second lower analyte level threshold (“an alarm is initiated if the narrower range [408] is exceeded by the monitor characteristic value 400,” col. 16, lines 6-8; threshold 406 is lower than threshold 412, Fig. 4); 
determining whether the analyte level is changing faster than an analyte level rate of change threshold by comparing the analyte level rate of change to the analyte level rate of change threshold (“determine if the slope is steeper than a selected threshold rate…if the slope equals or exceeds the threshold rate…the monitor alerts the patient accordingly,” col. 10, lines 42-47); 
displaying one or more of a low analyte level alert and a rate of change alert, wherein the low analyte level alert is displayed if the analyte level is lower than the first lower analyte threshold (col. 15, lines 57-66; alarm indicators can include sound, light, or displays, col. 15, lines 46-49), and the rate of change alert is displayed if the analyte level is lower than a threshold (“qualifying range”) and the analyte level is changing faster than the analyte level rate of change threshold (col. 10, lines 42-47).. 
Fox teaches all limitations of claim 21, except that the rate of change alert is displayed if the analyte level is lower than the second lower analyte level threshold and the analyte level is changing faster than the analyte level rate of change threshold. Fox teaches an embodiment (Fig. 4) having an alarm indicative of a downwards trend when the threshold 412 is crossed to indicate impending hypoglycemia (col. 16, lines 23-26) and another embodiment where a rate of change alert is displayed if the analyte level is within a qualifying range and the analyte level is changing faster than the analyte level rate of change threshold (col. 10, lines 48-65; col. 11, lines 1-12). Fox also suggests that “various alarms and/or monitoring aspects discussed above may be combined or utilized with other alarms and/or monitoring aspects,” (col. 19, lines 58-60).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the impending hypoglycemia alert taught by Fox such that a rate of change threshold must also be met to trigger the alert. One would be motivated to do so because Fox suggests the combination of different alarm systems (col. 19, lines 58-60; “other alarms…can be triggered when the reading is too high or too low…multiple qualifying ranges and threshold rates can be applied to evaluate the glucose dynamics and determine triggering a glucose crash warning,” col. 10, lines 58-65). Furthermore, Fox elaborates that a downwards trend below the threshold 412 indicates a worsening 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/               Examiner, Art Unit 3791